COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Capitol One, N.A.

Appellate case number:      01-16-00810-CV

Trial court case number:    2016-45823

Trial court:                234th District Court of Harris County

       Capitol One, N.A., David A Walton, Hirsch & Westheimer, PC, Michael D.
Conner, Jessica Levy, and Stephen D. Selinidis (collectively “Appellees”) have filed a
“Joint Motion to Consolidate Three Appeals and/or for Uniform Briefing Schedule.” In
their joint motion, Appellees ask the Court to consolidate the appeals in Nos. 01-16-
00810-CV, 01-17-00013-CV, and 01-17-00014-CV, and set a uniform briefing schedule
for Appellees’ briefs in the three appeals. Appellant Dr. Michael (Mikhail) Tyurin has
filed an objection to the motion.
        The Clerk of this Court has docketed (1) the appeal from trial court cause number
2016-45823 in No. 01-16-00810-CV, Dr. Michael (Mikhail) Tyurin v. Capitol One, N.A.;
(2) the appeal from trial court cause number 2016-45823-A in No. 01-17-00014-CV, Dr.
Michael (Mikhail) Tyurin v. Hirsch & Westheimer, P.C., Michael D. Connor, and Jessica
Levy, and (3) the appeal from cause number 2016-45823-B in No. 01-17-00013-CV, Dr.
Michael (Mikhail) Tyurin v. Stephen D. Selinidis. See generally TEX. R. APP. P. 12.1,
12.2. Accordingly, we deny Appellees’ motion to consolidate the three appeals. Cf. In
re J.A.M.V., No. 01-13-00891-CV, 2014 WL 60607, at *1 (Tex. App.—Houston [1st
Dist.] Jan. 7, 2014, no pet.) (mem. op.) (consolidating appeals of order and judgment in
same trial court cause number).
       On January 24, 2017, we issued an order in each appeal striking Tyurin’s
appellant’s briefs and directing him to file, in each appeal, a brief that complied with the
Texas Rules of Appellate Procedure. Appellees’ briefs, therefore, are not yet due. See
TEX. R. APP. P. 38.6(b). We deny Appellees’ joint motion to set a uniform briefing
schedule.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: February 2, 2017